Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Election/Restrictions
Applicant’s election without traverse of Group I (Claims 1-23) in the reply filed on November 16, 2021 is acknowledged.  Applicant’s cancelation of Claims 24-26 (Groups II-IV) overcome the restriction requirement mailed September 21, 2021.   As such, the restriction requirement of September 21, 2021 has been fully withdrawn.  Future amendments to the claims to add the subject matter of Claims 24-26 back into the pending claim set may result in a new restriction requirement or an action in which the newly added claims are withdrawn by original presentation.
Once a restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –




Claim 11 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Diamond (U.S. 3,546,148).
	Claim 11 recites a polyurethane comprising tolylene diisocyanate, polypropylene glycol and a plant based polyol.  Tolylene diisocyanate is also known as toluene diisocyanate.
	In Example III Columns 7-8 Diamond teaches a two part polyurethane formulation in which toluene diisocyanate, polypropylene glycol (also known as polyoxypropylene diol) and castor oil are reacted when the A and B parts are reacted.
	The toluene diisocyanate anticipates the recited reaction residue of tolylene diisocyanate of Claim 11.
	The polyoxypropylene diol anticipates the polypropylene glycol residue of Claim 11.
	The castor oil is not specifically taught as a polyol but it is taught as urethane grade and Diamond teaches Castor oil and derivatives thereof such as hydroxylated esters of ricinoleic acid in Column 4 lines 4-10 in the polyol component.  Further down in Column 4, Diamond teaches polyhydroxylated polyesters of fatty acids in small amounts reduces moisture sensitivity of the polyether polyols. (Column 4 lines 15-25) Based on the above, one of ordinary skill in the art is reasonably suggested the castor oil, urethane grade must be a polyhydroxylated polyester of ricinoleic acid because the castor oil and its derivatives are taught as part of the polyol component or otherwise a polyol in and of itself, as polyols are reacted with isocyanates to make urethanes (hence the urethane grade description) and Diamond specifically teaches the castor oil and its derivatives can be polyhydroxylated esters of ricinoleic acid.  As such one of ordinary skill in the art is reasonably suggested the castor oil, urethane grade must be a polyol for the 
	Diamond specifically teaches these reaction products as polyurethane throughout the entire document which renders Diamond sufficiently specific to anticipate the polyurethane of the preamble.
Claim Rejections - 35 USC §§ 102/103
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

or
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1, 3-5, 9-11 are rejected under 35 U.S.C. 102(a)(1) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Diamond (U.S. 3,546,148).
	The claims recite a polymer or polyurethane which is a tolylene diisocyanate (TDI) and polypropylene glycol prepolymer which is then reacted with a plant based polyol.	Tolylene diisocyanate is also known as toluene diisocyanate.
	In Example III Columns 7-8 Diamond teaches a two part polyurethane formulation in which toluene diisocyanate, polypropylene glycol (also known as polyoxypropylene diol) and castor oil are reacted when the A and B parts are reacted.
	The tolylene diisocyanate anticipates, or in the alternative meets, the recited reaction residue of tolylene diisocyanate of Claim 1.
	The polyoxypropylene diol anticipates, or in the alternative meets, the polypropylene glycol residue of Claim 1.
	The castor oil is not specifically taught as a polyol but it is taught as urethane grade and Diamond teaches Castor oil and derivatives thereof such as hydroxylated esters of ricinoleic acid in Column 4 lines 4-10 in the polyol component.  Further down in Column 4, Diamond teaches polyhydroxylated polyesters of fatty acids in small amounts reduces moisture sensitivity of the Claim 1.
The exemplified formulation is a two part (A/B) polyurethane formulation in which no prepolymer is formed prior to the mixing of the A and B sides.   This does not read over step (i) or the requirement for a tolylene diisocyanate terminated polypropylene glycol prepolymer which is then reacted with a plant based polyol of the claims.
In Column 5 lines 59-75 and over to Column 6 lines 1-5, Diamond specifically teaches the use of isocyanate terminated prepolymers rather than non-prepolymer route that is exemplified in practicing the invention.  In Example I, this prepolymer process is used in making the isocyanate component of Example I.
As such, one of ordinary skill in the art could at once envisage the Part B isocyanate containing part of Example III practiced as an isocyanate terminated polypropylene glycol type of Part B using the processing conditions put forth for the isocyanate prepolymer process of Example I because of the teachings isocyanate prepolymer teachings of Diamond above.
This anticipates the prepolymer step (i) of Claim 1 as comprising language of the claim permits other reactants in the prepolymer such as the triol and the castor oil derivative.
2.
Alternatively, it would have been obvious to a person of ordinary skill in the art at the time the invention was filed to practice the invention of Diamond, in particular that of Example III, using the isocyanate prepolymer method taught by Diamond in Column 5 lines 59+75 and Column 6 lines 1-5 because this method is specifically taught as an alternative method.  One of ordinary skill in the art would have been motivated to choose similar processing conditions for the prepolymer process as in Example I because they are exemplified in Example I for this process.  This reads over the prepolymer step (i) of Claim 1 as comprising language of the claim permits other reactants in the prepolymer such as the triol and the castor oil derivative.
The reaction of the Part A castor oil containing part meets the limitations of step (ii) of Claim 1 as the comprising language permits the inclusion of the tetrol, oleate and TiO2.
Claim 3 is anticipated or in the alternative met as the plant polyol is specifically taught as castor oil.
Claim 4 is anticipated or in the alternative met as the polypropylene glycol molecular weight is 400 g/mol. While Diamond does not specifically teach this as number average molecular weight, one of ordinary skill in the art is reasonably suggested the exemplified 400 g/mol must anticipate the number average molecular weight due to the very low molecular weight of polypropylene glycol present suggestion little variation between number average and weight average molecular weight.  See also Column 3 lines 64-70 which speaks to the number of atomic weight units of the polyol per OH group which further suggests the number and weight averages must be similar to the average molecular weight taught by Diamond.
Claim 5 is anticipated or in the alternative met as the above noted processing conditions for the isocyanate prepolymer component exemplified in Example I are all below 80 oC.
	Claim 9 and 10 are anticipated or in the alternative met as Diamond specifically exemplifies and prefers a toluene diisocyanate mixture of 2,4 and 2,6 isomers (See Example I Column 6 lines 60-65 and Column 4 lines 32-35).  This renders Diamond sufficiently specific to anticipate, or in the alternative meet, a 2,4 and 2,6 mixture of toluene diisocyanate in the prepolymer process discussed above of Example III.  Diamond specifically teaches this process results in isocyanate (i.e. TDI) terminated prepolymers.
	Claim 11 is anticipated or in the alternative met as all three repeating units are found in the resulting polyurethane as discussed above.
Claims 11 and 14 are rejected under 35 U.S.C. 102(a)(1) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Dahl (U.S. 3,437,622).
	Dahl teaches polyurethane based pressure sensitive adhesives based on polypropylene glycols amongst other polyols and tolylene diisocynate.  See Example 2.
		Polypropylene glycol (and also the addition product of dipropylene glycol and propylene oxide) anticipates or in the alternative meets the limitation the polypropylene glycol residue of Claim 11.
	The tolylene diisocyanate anticipates or in the alternative meets the limitations of tolylene diisocyanate residue of Claim 11.
	Polyurethane pressure sensitive adhesives are specifically taught by Dahl throughout the document which is sufficiently specific to anticipate the premables of Claims 11 and 14.  Application of the PSAs to backing layers is taught by Dahl in Column 3 lines 1-5.  This anticipates or in the alternative meets the limitations of the method of Claim 14.

	As such, one of ordinary skill in the art can at once envisage Example 2 of Dahl being practice in which a portion of the polyol component is replaced with castor oil.  Such replacement is envisaged as equal amongst all the polyols as Dahl does not give a preference to any of the polyols present.  This anticipates a plant oil repeating unit from castor oil recited by Claim 11.
	Alternatively, it would have been obvious to a person of ordinary skill in the art at the time the invention was filed to practice the invention of Dahl such that a portion of the polyol component of Example 2 was replaced with castor oil because Dahl specifically teaches this substitution as discussed above.  One of ordinary skill in the art would have been motivated to perform the replacement evenly across all the polyols because Dahl does not prefer any specific polyol in Example 2.
	This meets the limitation of a plant oil repeating unit in the polyurethane of Claim 11.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:

2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Diamond (U.S. 3,546,148).
	Diamond is applied as above under §102/§103.  Diamond does not specifically teach or suggest the functionality of the castor oil polyol or its potential derivative.
	The polyols exemplified have hydroxyl functionalities of 2, 3, and 4.  Therefore, it would have been obvious to a person of ordinary skill in the art at the time the invention was filed to practice the invention of Diamond with castor oil or its derivative with a hydroxyl functionality of 2, 3 or 4 based on the use of the castor oil as part of the polyol component and the functionalities of the other polyols included in Example III.
	This reads over the recited range of hydroxyl functionalities of Claim 6.
Allowable Subject Matter
Claims 2, 7, 8, and 13 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
	Claims 12 and 15-23 are allowed.
	With respect to Claims 12 and 15-23, the closest prior at is Dahl (U.S. 3,437,622) as Dahl actually teaches pressure sensitive adhesives (PSA) which may contain castor oil (a plant polyol) as discussed in the rejections of record above.  The issue with Dahl and the recited process of Claims 15-23 is that Dahl does not teach or suggest the recited prepolymer process of Claims 15-23.  Dahl appears to only suggest, and actually appears bound to, only using a one pot method rather than a prepolymer method as required by these claims.  See Column 2 lines 65-73.  While prepolymer methods of making polyurethanes and pressure sensitive adhesives are widely known, it could be argued that using them in practicing Dahl would compromise the principle of Dahl as it does not appear reasonable to use such method in a fair reading of Dahl for the above reasons.  Most importantly, and applicable to the large number of polyurethane pressure sensitive adhesive reference in the prior art, Dahl and the prior art are not specific to provide motivation to use the plant oil polyol to react with an isocyanate prepolymer based on polypropylene glycol and toluene diisocyanate.  It is not enough to simply have a prepolymer process with uses a plant based polyol to make a PSA according to the claimed method.  One must also react the prepolymer with the plant oil in the second step as recited.  There is no motivation or suggestion in the prior art as to why to have a reaction with a plant based polyol after making the prepolymer, or as in Diamond U.S. 3,546,148 one of ordinary skill in the art would split up the plant oil component with some reacted in the isocyanate prepolymer and some reacted after the isocyanate prepolymer is formed in a second step (or in another part of the adhesive 
	Specifically with respect to Claim 12, the Dahl, Diamond and the relevant prior art is also apparently silent on a reason or motivation to choose to use a plant oil such as castor oil such that two of the hydroxyl groups would be reacted with isocyanate as depicted rather than potentially all three.  In other words, the prior art appears silent on a motivation to arrive at the claimed polyurethane in which one hydroxyl group per plant based polyol is left unreacted in the resulting polymer.
	With respect to Claims 2, 7, 8, and 13, while these are product by process claims, the structure imparted by the process does not appear to be one that can be found outside the actual claimed process unless the plant polyol is used in both steps (which is permitted by the claims).  The structure of the prepolymer process as claimed suggests there could be large stretch of isocyanate-polypropylene glycol repeats which are broken with single plant based polyol units as opposed to a one shot process which would have isocyanate randomly reacted with plant polyol and polypropylene glycol units or stretches of plant polyol and isocyanate residues only (and conversely polypropylene glycol and isocyanate only stretches).  
	The closest prior art to these claims is Diamond (U.S. 3,546,148) which teaches castor oil in both sides of a polyurethane formulation wherein one side can be practiced using an isocyanate terminated prepolymer of available polyols including castor oil.  Diamond’s teachings are specific to castor oil and, therefore, the use of soybean oil may be considered to compromise the teachings of Diamond (relevant to Claim 2).  The process of Claim 7 is not reasonably suggested by Diamond in any way, therefore, it requires hindsight.  The recitation of the TDI, 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER M RODD whose telephone number is (571)270-1299. The examiner can normally be reached 7 am - 3:30 pm (Pacific).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Randy Gulakowski can be reached on (571) 272-1032. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: 





/Christopher M Rodd/Primary Examiner, Art Unit 1766